Citation Nr: 0830479	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the claims.  

In November 2007, the veteran was afforded a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  Subsequent to the 
hearing, the veteran submitted additional evidence directly 
to the Board, which was accompanied by a waiver of RO 
consideration.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2007).

The reopened claims involving entitlement to service 
connection for a neck disorder and a left foot disorder are 
addressed in the REMAND portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the 
claims for service connection for neck and left foot 
disorders on the basis that neither was incurred in or 
aggravated by service; the claim for service connection for a 
skin disorder was denied on the basis that there was no 
permanent residual or chronic disability in service or 
demonstrated by the post-service evidence.  

2.  Additional evidence received since November 2002 on the 
issues of service connection for neck and left foot disorders 
is new and material, as it includes evidence related to an 
unestablished fact necessary to substantiate the claims.  

3.  Additional evidence received since November 2002 on the 
issue of service connection for a skin disorder does not cure 
the previous evidentiary defect at the time of the RO's 
November 2002 decision.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service 
connection for a neck disorder, a left foot disorder, and a 
skin disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(b), 20.1103 (2007).

2.  New and material evidence has been submitted to reopen 
the claims for service connection for neck and left foot 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  New and material evidence has not been received since 
November 2002 to reopen the claim for service connection for 
a skin disorder.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a petition to reopen his previously denied 
claims of entitlement to service connection for a neck 
disorder, a left foot disorder, and a skin disorder.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
review.  The Board will then address these claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the U.S. Court 
of Appeals for Veterans Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the claims for service connection for neck and left foot 
disorders have been reopened, any defect in the notice as 
required by Kent would be harmless.  
As for the unopened claim for service connection for a skin 
disorder, prior to the issuance of the August 2006 rating 
decision that is the subject of this appeal, the veteran was 
advised of the evidence needed to substantiate his claim for 
service connection (to include the need to submit new and 
material evidence in order for his previously denied claim to 
be reconsidered); that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See May 2006 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187; Kent, 
20 Vet. App. at 10 (2006).  The veteran was also provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection in the May 2006 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  Since the Board is 
remanding the claims for service connection for a neck left 
foot disorders, the Board need not discuss the duty to assist 
with respect to either claim.  With respect to the claim for 
service connection for a skin disorder, the VCAA appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A.  § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Simply put, he is not entitled to a VA examination to 
determine whether he has a skin disorder as a result of 
service.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or Court.

II.  New and Material Evidence Analysis

The veteran is ultimately seeking service connection for a 
neck disorder, a left foot disorder, and a skin disorder.  
However, the Board must first determine whether new and 
material evidence has been submitted since a prior unappealed  
November 2002 rating decision which denied each of these 
claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, a November 2002 rating decision denied service 
connection for a neck disorder, a left foot disorder, and a 
skin disorder.  The RO denied service connection for his neck 
and left foot disorders on the basis that neither disorder 
had been incurred in or aggravated by service.  The RO then 
denied service connection for a skin disorder on the basis 
that there was no permanent residual or chronic disability 
shown in service or by the post-service evidence.

Evidence considered by the RO in November 2002 included the 
veteran's service medical records, which disclosed treatment 
associated with his neck, left foot, and skin during service.  
With respect to his skin, the veteran was treated for various 
skin problems in service, including chronic contact 
dermatitis, multiple small sebaceous cysts under both eyes, 
mild tinea barbae, a pruiritic rash in the groin area, 
allergic dermatitis in the groin and thigh area due to wool, 
atopic contact dermatitis, and a barber rash on his face and 
neck.  However, his separation examination found no skin 
problems on clinical evaluation.  

With respect to his neck and left foot, the service medical 
records show that he was seen in August 1966 for complaints 
of a sensation that splinters were in the balls of his feet.  
The examiner said it sounded like pins and needles due to 
prolonged standing, but reported that his feet were normal on 
physical examination.  The veteran was seen on two occasions 
in July 1967 with complaints of a stiff and sore neck on the 
left side.  The diagnostic assessment was neck strain.  The 
separation examination report noted the veteran's complaints 
of foot trouble, which the examining physician clarified was 
related to athlete's foot.  However, the veteran denied 
arthritis or rheumatism, as well as bone, joint, or other 
deformity.  There were no reports of neck problems at 
separation.

At the time of the final November 2002 rating decision, the 
RO also considered post-service medical records, showing both 
VA and private treatment related to his neck, left foot, and 
skin.  The earliest record of treatment related to the 
veteran's skin was dated September 1995, the earliest record 
of treatment related to his left foot was dated April 1996, 
and the earliest record of treatment related to his neck was 
dated April 1998.  The post-service evidence also included an 
April 2002 VA  examination report which listed diagnoses of 
left calcaneal spur; left foot Morton's neuroma; and cervical 
spine musculoligamentous sprain and strain.  

Based on the foregoing service and post-service medical 
records, the RO denied the veteran's claims for service 
connection or a neck disorder, a left foot disorder, and a 
skin disorder.  The RO concluded that there was no medical 
evidence of a link between the veteran's neck and left foot 
disorders and service, nor was there medical evidence to 
suggest that the veteran had had a permanent residual or 
chronic skin disability since service.  

The veteran was informed of the RO's November 2002 decision 
by a letter dated November 18, 2002.  He responded by filing 
a timely notice of disagreement (NOD) in June 2003.  But 
after the RO issued a SOC in October 2003, he failed to 
perfect his appeal by submitting a timely substantive appeal 
(VA Form 9 or equivalent).  Therefore, the November 2002 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103. 

In February 2006, the veteran attempted to reopen his claims 
for service connection for a neck disorder, a left foot 
disorder, and a skin disorder on the basis of new and 
material evidence.  Under VA law and regulations, if new and 
material evidence is presented or secured, the Secretary 
shall reopen and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108.  When determining whether the claim 
should be reopened, the Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

A.  Skin Disorder

Since the final November 2002 rating decision, the only 
record associated with treatment for the veteran's skin is an 
October 2006 record from Dr. R.B., which indicates that the 
veteran was seen for treatment of a pruiritic eruption on his 
upper legs that had been present for years.  Dr. R.B. 
assessed the veteran with chronic dermatitis.  This is the 
only record of treatment for a skin problem by Cr. R.B.  

This record is clearly "new" in that it did not exist at 
the time of the November 2002 rating decision.  However, it 
is not material because it does not cure the previous 
evidentiary defect at the time of the RO's prior decision.  
While the Board acknowledges that the veteran was assessed 
with chronic dermatitis, as the sole record related to 
treatment for his skin, it does not support a finding that 
the veteran has had a permanent residual or chronic skin 
disability since service.  In other words, Dr. R.B. did not 
relate the veteran's dermatitis to service, which would 
fulfill the nexus requirement that was also lacking at the 
time of the November 2002 rating decision.  So this newly 
submitted evidence, by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate this claim.  See 38 C.F.R. § 3.156.

In addition to this newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, including testimony presented at his 
November 2007 hearing.  But these statements appear to be 
cumulative of evidence considered at the time of the November 
2002 rating decision.  In any event, the Board emphasizes 
that statements provided by the veteran are not material 
within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 
5 Vet. App. 211 (1993) (holding that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection).

As a whole, the evidence received since the November 2002 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material with 
respect to the veteran's claim for service connection for a 
skin disorder.  Accordingly the November 2002 rating decision 
remains final and the appeal is denied with respect to this 
aspect of the veteran's claim.

B.  Neck and Left Foot Disorders

However, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claims for service 
connection for neck and left foot disorders.  This evidence 
includes a December 2007 medical record from Dr. C.M, which 
indicates that the veteran currently has disorders involving 
his neck and left foot as a result of service.

Dr. C.M.'s report lists diagnoses of cervical degenerative 
disk disease without definitive radiculopathy; and 
metatarsalgia and Morton neuroma along with a plantar 
fasciitis of the foot, particularly on the left side.  Dr. 
C.M indicated that he had reviewed some (but not all) of the 
veteran's service and post-service medical records.  Based on 
this review, he offered the following opinion:

It appears to me that because of the injury that he 
had to the cervical spine, which occurred I think 
in 1966 with a fall and was reported to the 
military, and he had at least two to three visits 
regarding his neck while in the military in 1967 
and 1966.  Since his discharge, he has continued to 
have problems with his cervical spine as well...As 
far as his left foot, it appears that the problem 
he has had with the left foot has been continuing 
since his injury in the military, although he did 
not make many visits regarding his foot.  It 
appears over the years that because of the type of 
work he has done, the foot has continued to be 
aggravated, and the patient has continued to 
develop ongoing problems with the foot and some of 
his residual problems are related to his injury in 
the military.

This record is new, as it was not of record when the RO 
issued its November 2002 rating decision.  It is also 
material, as it relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.  Hodge, 155 F.3d at 1363 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the November 2002 rating 
decision; thus, the claims for service connection for neck 
and left foot disorders must be reopened.  It is important 
for the veteran to understand that the standard for reopening 
a claim is low and does not necessarily indicate that the 
claim will be finally granted.


ORDER

The petition to reopen the claim for service connection for a 
skin disorder is denied.

The petition to reopen the claim for service connection for a 
left foot disorder is granted, subject to the further 
development of this claim on remand.

The petition to reopen the claim for service connection for a 
neck disorder is granted, subject to the further development 
of this claim on remand.


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claims for service connection 
for neck and left foot disorders.  Such development would 
ensure that his due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  

The Board finds that the veteran should be afforded a VA 
compensation examination to determine whether his current 
neck and left foot disorders are related to service.  The 
Board notes that Dr. C.M.'s December 2007 record indicates 
that the veteran's current neck and left foot disorders are 
related to service.  However, the Board is unable to grant 
the veteran's claims based on Dr. C.M.'s opinion because it 
does not appear that he was able to review the veteran's 
medical records in their entirety when he formulated his 
opinion.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).

Nevertheless, Dr. C.M.'s opinion is sufficient to trigger 
VA's duty to secure a medical opinion on the question as to 
whether the veteran's neck and left foot disorders are 
related to service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R.             
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  A VA examination is therefore needed to resolve 
this issue.  

The Board also notes that relevant VA treatment records may 
be available since July 2006.  If so, these additional 
records must be obtained before further adjudication of the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the North Texas Health Care 
System dated since July 2006.  If no such 
records can be found, ask for specific 
confirmation of that fact.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his neck and left foot 
disorders.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claim file was reviewed.  All necessary 
tests should be conducted.

The examiner should identify all 
disorders pertaining to the veteran's 
neck and left foot.  Following a review 
of the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that his neck and 
left foot disorders are related to 
service.  In doing so, the examiner must 
discuss the pertinent service medical 
records showing treatment for neck and 
left foot problems, as well as Dr. C.M.'s 
December 2007 opinion.  A rationale for 
any opinion expressed should be provided.

3.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


